Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
This application is objected for lacking an executed oath (declaration). Applicant is required to file a proper oath (declaration) in response to this office action.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The inventions of Groups b-d and 2-4 and all non-elected species are hereby rejoined with the elected invention.
This application is in condition for allowance except for the presence of claim 2 directed to non-elected invention without traverse.  Accordingly, claims 2 and 20 have been cancelled.
Examiner’s Amendment o claims:
Cancel claims 2 and 20.
The following is an examiner’s statement of reasons for allowance:
 Claims 1 and 4-19 are directed to a biological process for producing monoethylene glycol (MEG) and a second desirable product simultaneously, the process comprising:
(a) providing a recombinant microorganism in a bioreactor, the recombinant microorganism being engineered to express one or more enzymes from one or more 
(b) cultivating the  recombinant microorganism in a culture medium containing a feedstock comprising one or more a substrate comprising C5 carbohydrates, C6 carbohydrates, and/or disaccharides;
 (c) fermenting the recombinant microorganism under aerobic, microaerobic and/or anaerobic conditions; and 
(d) recovering from the bioreactor MEG and at least one the second desirable product from the bioreactor, wherein the second desirable product is  selected from the group consisting of acetone, isopropanol, propene, precursors thereof, and mixtures thereof; wherein the second desirable product is recovered continuously prior to exhaustion of the substrate;
 wherein the enzymes from the MEG and C3 compound biosynthesis pathways are selected from D-taqatose 3-epimerase, D-ribulokinase, D-ribulose-1-phosphate aldolase, glycolaldehyde reductase, thiolase, acetate:acetoacetyl-CoA transferase, acetoacetate decarboxylase, D-xylulose 1-kinase, D-xylulose- 1-phosphate aldolase, xylose isomerase, xylose reductase, xylitol dehydrogenase, xylose dehydrogenase, xylonolactonase, xylonate dehydratase, 2-keto-3-deoxy-D-pentonate aldolase, secondary alcohol dehydrogenase, dehydratase, or a functionally equivalent variant having at least 80% amino acid identity of any one thereof.
Claimed biological process is free of prior art. Further, the prior art fail to suggest such specifically claimed process. Hence, said biological process is also non-obvious.
Claims 1 and 4-20 are allowed.
Note:
The following patent publication may be of relevance to this invention: US2019/0323016, 10/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656